DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020 has been entered.
Claim Objections
Claims 21, 25 and 26 are objected to because of the following informalities: claim 21 recites in part “a second resonant tube densitometer disposed in the inlet from the production tubing...and a second flow meter disposed in the inlet from the production tubing” and claim 26 recites in part “a third resonant tube densitometer disposed in the inlet from the production tubing...and a third flow meter disposed in the inlet from the production tubing” [emphasis added]. This appears to be redundant and/or incorrect; similar to the objection made to claims 21 and 22 in the Final rejection mailed October 22, 2020.  It was best understood by the examiner that claim 26 should recite, --a third resonant tube densitometer disposed in the inlet from the borehole... and a third flow meter disposed in the inlet from the borehole.-- similar to amended claim 22 and has been treated as such below.  .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 1-8 and 21-28 are rejected under 35 USC 103 as being unpatentable over Restarick et al. (US 6,951,252 B2) (“Restarick”) and in view of Rioufol et al. (US 2010/0089141 A1) (“Rioufol”).
Referring to claim 1: Restarick teaches an apparatus comprising:

a three-way valve 104 coupled to the production tubing, the three-way valve including an inlet (bottom of FIG. 4A, after deflecting device 78 is removed) formed by the production tubing, an outlet formed by the production tubing (top of FIG. 4A), a borehole inlet 74, 86, and a mixing chamber (at “90” in FIG. 4B) disposed between the inlet formed by the production tubing and the outlet formed by the production tubing, wherein the three-way valve is configured such that inflow from the inlet formed by the production tubing and inflow from the borehole inlet converge in the mixing chamber from which the converged inflows flow out from the outlet formed by the production tubing;
a first resonant tube densitometer 124 disposed in at least one of the outlet formed by the production tubing (shown in FIG. 4A) and the inlet formed by the production tubing (not shown; at a lower branch wellbore (column 8, lines 1-5)), said first resonant tube densitometer configured to measure density of the fluids (column 8, lines 17-23); and
a first flow meter 124 disposed in at least one of the outlet formed by the production tubing (shown in FIG. 4A) and the inlet formed by the production tubing (not shown; at a lower branch wellbore (column 8, lines 1-5)), the first flow meter configured to measure flow of the fluids (column 8, lines 17-23) (especially since Restarick teaches each “124” may include more than 1 sensor (column 8, lines 17-34)).
Restarick does not specifically teach the first flow meter configured to measure volumetric flow of the fluids.  Rioufol teaches an apparatus comprising a production 
Referring to claim 2: Restarick teaches said first resonant tube densitometer is formed from a longitudinal section of the production tubing (FIG. 4A), said apparatus further comprising an upper packer and a lower packer that anchor the longitudinal section of the production tubing (column 6, lines 35-45 and 55-59).
Referring to claim 3: Restarick does not specifically teach a pressure holding shroud.  Rioufol teaches a pressure holding shroud 700 around the longitudinal section of the production tubing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Restarick to include a pressure holding shroud as taught by Rioufol in order to reduce the complexity and cost of the overall downhole measurement system (Rioufol - [0051]).
Referring to claims 4 and 5: While Restarick teaches vibrating tubes and piezoelectric pressure sensors (column 8, lines 23-27), Restarick does not specifically teach a vibration emitter coupled to the longitudinal section of the production tubing, wherein the vibration emitter includes one or more of a piezoelectric source, a mechanical hammer, a mechanical tapper, and a generator of micro-explosions.  It would have been obvious to one of ordinary skill in the art before the effective filing date 
Referring to claim 6: Restarick teaches the first resonant tube densitometer uses a flow of fluid through the production tubing as a source of vibrations (column 8, lines 23-27).
Referring to claims 7 and 8: Restarick teaches a vibration sensor coupled to the longitudinal section of the production tubing, wherein the vibration sensor includes one or more of an accelerometer, an optical sensor, a piezoelectric sensor, a flexoelectric sensor, and an electric strain gauge (column 8, lines 23-27).
Referring to claim 21: Restarick teaches a second resonant tube densitometer 124 disposed in the inlet from formed by the production tubing (not shown; at a lower branch wellbore (column 8, lines 1-5)), the second resonant densitometer configured to measure the density of the fluids: and
a second flow meter 124 disposed in the inlet from formed by the production tubing (not shown; at a lower branch wellbore (column 8, lines 1-5)), the second flow meter configured to measure volumetric flow [once modified as in claim 1] of the fluids (since Restarick teaches each “124” may include more than 1 sensor (column 8, lines 17-34)).
Referring to claims 22 and 26: Restarick teaches a third resonant tube densitometer 126 disposed in the borehole inlet, the third resonant densitometer configured to measure the density of the fluids: and
a third flow meter 126 disposed in the borehole inlet, the third flow meter configured to measure volumetric flow [once modified as in claim 1] of the fluids (since Restarick teaches each “126” may include more than 1 sensor (column 8, lines 17-34)).
Referring to claims 23, 24 and 27: Restarick teaches receiving outputs from two or more of the first resonant tube densitometer, the first flow meter, the second resonant tube densitometer, the second flow meter, the third resonant tube densitometer, and the third flow meter (column 8, line 66 - column 9, line 4) and a controllable inflow valve 104 that controls fluid input through the borehole inlet, wherein the controllable inflow valve is configured to adjust flow through the borehole inlet based on information from the flow meters and the densitometers (column 9, lines 5-12 and 26-40).  Restarick does not specifically teach a processor that is configured to determine a fraction of a subject fluid in a fluid flowing through the production tubing based on one or more of the outputs.  Rioufol teaches determining a fraction of a subject fluid [0036] in a fluid flowing through the production tubing based on one or more of the outputs [0034].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Restarick to include a processor for determining a fraction of a subject fluid as taught by Rioufol in order to have more information about fluid parameters.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Restarick and Rioufol to include the controllable 
Referring to claim 25: Restarick teaches a second resonant tube densitometer 126 disposed in the borehole inlet, the second resonant densitometer configured to measure the density of the fluids: and
a second flow meter 126 disposed in the borehole inlet, the second flow meter configured to measure volumetric flow [once modified as in claim 1] of the fluids (since Restarick teaches each “126” may include more than 1 sensor (column 8, lines 17-34)).
Referring to claim 28: Restarick teaches a second embodiment comprising a side tube 86, 168 coupled in parallel with a segment of the production tubing 64 and forming a portion of the outlet formed by the production tubing such that a portion of the fluids flow through the side tube.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first resonant densitometer and the first flow meter taught by Restarick to be disposed within the side tube shown in this second embodiment in order to be able to perform different tasks in the main production tubing (column 11, lines 33-43).
Allowable Subject Matter
Claims 17-20 are allowed.
Response to Arguments
Applicant’s arguments, see page 9, filed December 14, 2020, with respect to the objections to the abstract and the claims, as well as the 35 USC 112 rejections, have been fully considered and are persuasive.  The objections to the abstract and the 
Applicant’s arguments with respect to claim(s) 1-8 and 21-24 have been considered but are moot because the new ground of rejection does not rely on the same reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding the applicant’s arguments that GISOLF et al. (US 2016/0208600 A1) (“Gisolf”) in view of Rioufol et al. (US 2010/0089141 A1) (“Rioufol”) no longer anticipate the limitations of amended claim 1, the examiner agrees.  However, the claims are now rejected under 35 USC 103 as being unpatentable over Restarick and in view of Rioufol as further explained above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tubel et al. (US 5,839,508) also teaches a similar downhole system with inlets from the borehole being combined with inlets from the production tubing (see at least FIG. 2 and 4B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


17 February 2021